


110 HR 5396 IH: To designate the Cold War Museum in Fairfax, Virginia, as

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5396
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Tom Davis of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To designate the Cold War Museum in Fairfax, Virginia, as
		  the National Cold War Museum.
	
	
		1.National Cold War
			 Museum
			(a)DesignationThe Cold War Museum in Fairfax, Virginia,
			 shall be known and designated as the National Cold War
			 Museum.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the museum referred to
			 in subsection (a) shall be deemed to be a reference to the National Cold War
			 Museum.
			
